On Rehearing.
MERRILL, Justice.
We have again read the bill as last amended in conference and we think the opinion is correct. Attorneys for appellants conclude their application and brief with this statement:
“If, however, the Court should consider the opinion correct, we suggest, with all deference to the Court, that the allegations of paragraph six (6) of the bill as it now reads, should be set out in their entirety, in the opinion, since, if they do not adequately explain a mortgagor’s failure to pay installments coming due, there exists a trap for the unwary, which should be called to the attention of the members of the legal profession.”
Paragraph six of the bill as last amended reads as follows:
“That subsequent to the facts alleged in paragraph 5, and also during the month of March, 1951, an agreement was made by and between your respondent, J. D. Thompson and one Sam Carpenter on, to-wit, March 23, 1951, said agreement having been made in the presence of your complainant Willie Collins, and said agreement being to the effect that out of each of the subsequently maturing notes secured by said mortgage, Sam Carpenter was to receive Twenty Dollars ($20) and the respondent J. D. Thompson was to receive Twenty Dollars ($20.)”
Applying the most liberal rules of construction to this paragraph, it still does not answer the two obvious questions: (1) From whom was Sam Carpenter to receive the twenty dollars, and (2) wherein has this allegation changed in any respect the fact that the three respondents are still the payees of said notes ?
The application for rehearing is denied.
All the Justices concur.